Per Curiam.
Applicant resides in New York and passed the New York State bar exam in July 2011. After a hearing, this Court’s Committee on Character and Fitness issued a decision recommending disapproval of the application. Applicant now petitions for an order granting his application for admission to practice notwithstanding the Committee’s decision (see 22 NYCRR 805.1 [m]).
Applicant was a defendant in litigation arising from a business he began prior to attending law school. The litigation was settled and a consent decree entered. Thereafter, applicant violated the consent decree and was held in contempt and ordered to disgorge profits and pay counsel fees, totaling $73,352. The judgment has been paid, although the business has since failed. The Committee found not only that applicant violated the consent decree, but also that he lacked candor in his testimony about the matter and failed to accept responsibility for his conduct. The Committee also found irresponsible the. manner in which applicant conducted certain financial matters as the business closed.
We conclude that the Committee carefully considered applicant’s testimony and found it wanting, and reasonably concluded on all of the evidence that applicant does not presently possess the character and general fitness required of an attorney and counselor-at-law (see Judiciary Law § 90 [1] [a]). *1070We decline to disturb the Committee’s decision and we, therefore, deny applicant’s petition.
Peters, EJ., Garry, Rose, Egan Jr. and Clark, JJ., concur.
Ordered that the petition is denied.